Citation Nr: 1704196	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability prior to January 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.O. Oyewole, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2007, service connection was granted for posttraumatic stress disorder (PTSD), with a 30 percent rating assigned, from August 27, 2002.  In April 2008, based on new evidence, the RO increased the rating to 70 percent from January 2008 and deferred the issue of entitlement to a TDIU for additional development.  In July 2008 the RO denied entitlement to a TDIU, and the Veteran appealed.

In January 2013, the case came before the Board.  The Board remanded the initial PTSD rating and the TDIU claim for further development.  In February 2013, the Appeals Management Center (AMC) granted an increase to 50 percent from August 27, 2002, and continued the 70 percent rating effective from January 2008.  The AMC also granted TDIU, effective January 30, 2008.

This matter was previously before the Board in June 2015.  At that time, the Board found that the criteria for a 70 percent evaluation for the Veteran's PTSD had been met from July 5, 2007.  The Board remanded the issue of entitlement to TDIU prior to January 30, 2008 back to the agency of original jurisdiction.  The Board requested referral to Director of Compensation and Pension Service (Director) for consideration for the period prior to July 5, 2007.  In May 2016, the Director issued a decision finding that an extraschedular rating was not warranted.  

In May 2016, the RO issued a Supplemental Statement of the Case (SSOC) continuing the denial of the Veteran's claim.  While the SSOC indicates consideration of this claim on an extraschedular basis, the Board would note that, as the Veteran was assigned a 70 percent evaluation as of July 5, 2007, schedular consideration under 38 C.F.R. § 4.16(a) is warranted for the period from that date until January 30, 2008.  
The matter has since been returned to the Board for further appellate review.  The Board finds that the AMC substantially complied with the remand orders, and no further action is necessary in this regard.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD did not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background from August 27, 2002 until July 5, 2007.

2.  For the period from July 5, 2007 until January 30, 2008, there is evidence indicating that the Veteran was precluded from securing and following a substantially gainful occupation on account of his service-connected PTSD.


CONCLUSION OF LAW

1.  The criteria for TDIU were not met from August 27, 2002 until July 5, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

1.  The criteria for TDIU were met for the period from July 5, 2007 until January 30, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In July 2009, the Veteran was furnished with a detailed VCAA letter addressing his TDIU claim.  The claim has subsequently been readjudicated, most recently in a May 2016 Supplemental Statement of the Case.  Accordingly, there are no deficiencies of notification that could prejudice the Veteran in this case.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records have been secured.

Service treatment records (STRs), post-service treatment records, VA examination reports, VA treatment records, and lay statements are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

2.  TDIU Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § § 3.41, 4.16, 4.19 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 38 C.F.R. § 4.16(a).  In cases where the schedular criteria are not met, an extraschedular rating may be considered.  38 C.F.R. § 4.16(b)

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience. 

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

As noted above, the Veteran has been assigned a 50 percent evaluation for PTSD for the period from August 27, 2002 until July 5, 2007, and a 70 percent evaluation as of that date.  PTSD is the Veteran's only service-connected disability.  Accordingly, the Board has considered the claim under 38 C.F.R. § 4.16(b) for the first period and 38 C.F.R. § 4.16(a) for the second period through January 30, 2008.  Regardless of the criteria applied, however, the critical question for the Board is whether the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation, and if so when such unemployability arose.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In making this determination, the Board notes that Global Assessment of Functioning (GAF) scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV)).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016).

In October 2002, a VA psychiatrist noted that the Veteran was alert and oriented with full range of appropriate affect.  His mood was good, and he showed no suicidal or homicidal ideation.  He was goal orientated and had no delusions and no referential thinking.  His intellect was grossly intact and insight fair.  His judgment was unimpaired, and he displayed no unusual behavior.

November 2002 VA Medical Center (VAMC) records noted that the Veteran was unemployed and had a history of polysubstance abuse.  During a medication management visit the psychiatrist noted that the Veteran was alert and oriented with full range of appropriate affect.  His mood was good, and he showed no suicidal or homicidal ideation.  He was goal orientated and had no delusions and no referential thinking.  His intellect was grossly intact and insight fair.  His judgment was impaired by anxiety. 

At a December 2002 VAMC session, the clinician noted the Veteran was alert and oriented with full range of appropriate affect.  His mood was good, and he showed no suicidal or homicidal ideation.  He was goal orientated and had no delusions and no referential thinking.  His intellect was grossly intact and insight fair.  His judgment was impaired by anxiety. 

In January 2003, at the VAMC, the Veteran reported experiencing serious anxiety or tension in the past 30 days, but denied having serious thoughts of suicide or suicide attempts.  The Veteran was assigned a GAF score of 50, and he noted that he felt he was unemployable.  He denied his history of polydrug abuse and refused to use a 12-step program.  The examiner noted that the Veteran's mental health status was good and that he had a support system in his family and the church.

The Veteran was seen for a VA examination in January 2003.  He reported that he had been married for 20 years and had a good relationship with his wife and daughter.  He also stated he had friends, including a couple of close friends, but currently did not socialize with anyone as he was embarrassed about not having a job.  He reported his last full time job was 10-15 years prior.  He reported that he had no hobbies.  He denied suicide attempts or assaultiveness.  The examiner noted the Veteran was oriented and could recall objects.  The Veteran reported "many instances of panic attacks at night."  He stated he sleeps only a couple of hours.  He reported vague auditory hallucinations starting a year prior, but no delusions.  He reported no present flashbacks, but did report increased arousal including startle response and hypervigilance.  His GAF score was 45.

In February 2003, the Veteran was seen for treatment, and the clinician reported the Veteran was alert and oriented, with a full range of appropriate affect.  His mood was good, and he had no suicidal or homicidal ideation.  He had no delusions or referential thinking.  Intellect was intact and insight fair.  Speech was normal, and he displayed no unusual behavior.  Judgment, however, was impaired by anxiety. 

In April 2003, a VA clinician noted the Veteran's mental health status was good.  The Veteran denied suicidal or homicidal ideation and noted that he had a support system in his family and the church. 

In May, June, and October 2003, the Veteran was seen for treatment.  His mood was good, and he had no suicidal or homicidal ideation.  He had no delusions and no referential thinking.  Intellect was intact and insight fair.  Speech was normal, and he displayed no unusual behavior.  Judgement was impaired by anxiety.

In March 2004, the Veteran was seen at the VAMC, where the clinician noted the Veteran continued to self-medicate with sedatives.  He reported that he had not had family or social problems in the month prior to his interview. 

In July 2005, the Veteran complained of symptoms including nightmares, flashbacks, fear of crowds, and chronic insomnia.  The examiner noted that the Veteran was neatly groomed, cooperative, and informative.  He had normal speech, psychomotor function, and cognitive function.  His mood was euthymic, and his affect appropriate, with no suicidal or homicidal ideation or evidence of psychotic thinking.  His insight and judgment were good.  He had a GAF score of 50. 

In January 2006, the Veteran was seen for treatment, and the clinician reported that the Veteran was alert and oriented, with full range of appropriate affect.  His mood was good, and he had no suicidal or homicidal ideation.  He had no delusions and no referential thinking.  Intellect was intact and insight fair.  Speech was normal and he displayed no unusual behavior.  Judgment was impaired by anxiety.

In July 2006, the Veteran stated he would like to go back to work, but it would have to be a slow process or something without a lot of people.  His speech and psychomotor function were normal.  His mood continued to be euthymic.  He had no suicidal or homicidal ideation.  His judgment and insight were very good.  He displayed significant avoidance behavior related to war and had increased arousal symptoms, as well as chronic insomnia, irritability, hypervigilance, and flashbacks.  He had panic attacks that occurred once per week.  He maintained close family contact. 

In October 2006, the Veteran stated at a VAMC session that he found it difficult to socialize or work around other people. 

In January 2007, the Veteran was seen at the VAMC.  He was noted to have panic disorder.  His speech and psychomotor function were normal.  His mood continued to be euthymic.  He had no suicidal or homicidal ideation.  His judgment and insight were very good.  He displayed significant avoidance behavior related to war and had increased arousal symptoms, as well as chronic insomnia, irritability, hypervigilance, and flashbacks.  He had panic attacks that occurred once per week. He maintained close family contact. 

In February 2007, the Veteran was assigned a GAF score of 50.  The Veteran reported he still had sedative dependence, which he believed he needed to treat his PTSD related anxiety. 

In March 2007, the Veteran reported at the VAMC that was "doing good, a little bored." 

In April 2007, the Veteran reported stress and anxiety, as well as panic attacks.

On July 5, 2007, the Veteran was seen for a VA examination to assess the current severity of his disability.  The examiner noted that the Veteran displayed symptoms of combat-related nightmares once per week, flashbacks, and daily, severe intrusive thoughts of war experiences.  He also displayed markedly diminished participation in significant activities and feelings of detachment from others; as well as daily or almost daily moderate to severe panic attacks; difficulty staying asleep; irritability; hypervigilance; and exaggerated startle response.  He stated his wife forced him to attend social and family functions, but he experienced panic in a crowd.  He had no close friends.  The examiner noted that the Veteran has not been able to hold a job for more than two years since leaving the military and that he last had a job in 2003 but he lost the job when the clinic closed.  He stated that he would get into arguments with his supervisors and then walk off the job and left jobs when he perceived management harassment.  The examiner noted the Veteran displayed no impairment of thought processes or communication.  His thought processes were logical, linear, and goal directed.  His concentration, focus, and memory were adequate, and he was oriented to time, place, and person.  His judgment was fair, and his speech was normal.  He denied suicidal or homicidal ideation.  The Board notes that this examination report served as the basis for the now-assigned 70 percent evaluation.

In January 2008, the Veteran noted at the VAMC he felt paranoid and defensive, and his dreams were increasingly more violent.  He felt increasingly stressed by his daughter's wedding and felt angry at the government and the world.  He had a GAF score of 50. 

On January 30, 2008, the Veteran submitted a statement to VA that his PTSD was getting progressively worse.  

In May 2015, the Director of Compensation and Pension Service issued an opinion based on an administrative review of the Veteran's file for extraschedular consideration.  The opinion stated that the record presented no evidence that the Veteran was unable to secure and follow a substantially gainful occupation prior to January 30, 2008, due to service-connected disabilities.  After citing to evidence from 2002 through July 2007, the Director found that entitlement to TDIU on an extraschedular basis was unwarranted.

In analyzing the above evidence, the Board notes that the Veteran has not worked during the appeal period, and records dated prior to July 5, 2007 indicate GAF scores as low as 45.  He had a number of symptoms during this time - panic attacks, nightmares, flashbacks, fear of crowds, and chronic insomnia - but at no point was he noted to have PTSD symptoms of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  For that reason, the Board finds that the criteria for TDIU under 38 C.F.R. § 4.16(b) were not met for the period from August 27, 2002 until July 5, 2007.

A review of the Veteran's July 5, 2007 VA examination report, however, suggests a worsened disability picture, and in fact this examination served as the predicate for the increase in the PTSD rating from 50 percent to 70 percent as of that date.  Symptoms noted at that time included combat-related nightmares once per week, flashbacks, daily severe intrusive thoughts of war experiences, markedly diminished participation in significant activities, feelings of detachment from others, daily or almost daily moderate to severe panic attacks, difficulty staying asleep, irritability, hypervigilance, an exaggerated startle response, panic in crowds, and no close friends.  While the examination report does not contain a definitive statement as to the ultimate effect of these symptoms on the Veteran's employability, the Board has considered them in the context of his multi-year period of unemployment and finds that such symptoms were at least as likely as not to render him unemployable for the period from July 5, 2007 until January 30, 2008 (the date at which TDIU had already been granted).  Therefore, the effective date of the TDIU grant (under 38 C.F.R. § 4.16(a), given the assigned 70 percent evaluation) should be July 5, 2007.

In summary, the claim for TDIU is denied for the period from August 27, 2002 until July 5, 2007 but is granted as of July 5, 2007 until January 30, 2008.  This determination represents a partial grant and a partial denial, resulting in the grant of TDIU for the entire appellate period beginning July 5, 2007.


ORDER

Entitlement to TDIU for the period from August 27, 2002 until July 5, 2007 is denied.

Entitlement to TDIU for the period beginning July 5, 2007 until January 30, 2008 (the date at which TDIU was previously granted) is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


